In this case the record fails to disclose that the defendant has ever been sentenced by the court trying the case. This being a conviction for a felony, in which the punishment assessed is only ten years confinement in the penitentiary, under article 856 of the Revised Code of Criminal Procedure an appeal will not lie until sentence has been pronounced and entered of record. Arcia v. State, 26 Texas Crim. App., 193; Heinzman v. State,34 Tex. Crim. 76; Hinman v. State, 54 Tex.Crim. Rep..
The appeal is dismissed.
Dismissed.